DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Objections
Claim 1 objected to because of the following informalities: 
The term “powers” in line 10 should read as “power” for consistency with the prior lines of the claim.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 20100246169) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record).
Regarding claim 1, Anderson et al. discloses a light emitting device (para. 29) comprising:
a substrate (para. 29); and
one or more light emitters (called first-element LED) disposed on the substrate and configured to emit a light to inactivate microorganisms on a surface a distance away from the substrate (Abstract, para. 12, 29-30);
wherein to emit the light, the one or more light emitters are further configured to produce a radiometric power that satisfies a threshold, wherein the threshold is based on a target irradiance at the surface sufficient to initiate inactivation of the microorganisms on the surface, wherein the target irradiance is 0.05-0.50 mW/cm2 (falls within the claim range) across at least a portion of the surface (Abstract, para. 32);
wherein the light emitted by the one or more light emitters comprises:
	a proportion of spectral energy of the light, measured in a 380 nm to 420 nm wavelength range, or at least 50% (Anderson et al. discloses that the wavelength component of the first-element LEDs is in the range of 380 nm and 420 nm, see para. 12 and 29; therefore, it is understood that 100% of the light emitting by these light emitters is in the range of 380 nm and 420 nm); and
	light centered at 405 nm (para. 29) centered “in a narrow wavelength range” (para. 31). 
As to the limitation of the exposure time of 24 to 250 hours, this is a recitation of intended use of the device and has been given appropriate patentable weight. Anderson et al. explicitly states that the device can emit the light for an exposure time of 18 hours (para. 45) and there would be nothing preventing a user from continuing to operate the device to provide an exposure time of at least 24 hours. Anderson et al. is structurally capable of providing light for an exposure time of 24 hours and therefore the limitation does not introduce a patentable distinction over Anderson et al. 
As to the limitation of the radiometric power being based on a number of the one or more light emitters, beam angles of the one or more light emitters, and the distance, the power of one more light emitters is a feature inherent to those one or more light emitters (see interpretation of the claim term on pp. 2-3 of the 6/30/2021 Office Action). The one or more light emitters disclosed by Anderson et al. would necessarily have a radiometric power based on a number, beam angle, and distance as claimed.
As to the limitation of wherein no light-converting materials are disposed in a direct path of light emitted from any light emitters, Anderson et al. discloses: “A lens may be provided for directing light onto a target region. Additionally or alternatively, a diffuser may be provided for blending light” (para. 13). In other words, the disclosed embodiment including the diffuser is presented in the alternative and Anderson et al. clearly also encompasses an embodiment wherein no diffuser is present. Anderson et al. is devoid of mention of a light-converting material or a filter. Therefore, Anderson et al. satisfies the claim limitation. 
Anderson et al. does not expressly teach a full width half max (FWHM) of less than 20 nm to concentrate the spectral energy of the light and minimize energy associated with wavelengths that bleed into an ultraviolet wavelength range.
Iwasa et al. discloses a light emitting device comprising a light emitter configured to emit light to inactivate microorganisms (para. 41-44, 125), wherein the light emitter emits light centered at a wavelength of approximately 405 nm (para. 87, 104, 106) having a FWHM emissions spectrum of less than 20 nm (para. 44). Iwasa et al. discloses that light having a peak wavelength in a range of 380 nm to 420 nm is capable of killing bacteria in a targeted environment (para. 44), and Iwasa et al. further discloses a lighting element having an emission peak wavelength outside of this range has “a poor germicidal effect and a poor sterilization effect, and is unfavorable” (para. 44). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the one or more light emitters emitting light centered at 405 nm disclosed by Anderson et al. to have a FWHM emission spectrum of less than 20 nm, as taught by Iwasa et al., in order to arrive at emitted light having a narrow emission centered on 405 nm, as is already suggested by Anderson et al., and thus avoid light straying outside of the germicidal range, thereby improving pathogen inactivation. As to the claim limitation of the full width half max emission spectrum being to concentrate the spectral energy of the light and minimize energy associated with wavelengths that bleed into an ultraviolet wavelength range, a full width half max emission spectrum is by definition the width of an emission peak of emitted light at half of its maximum amplitude. In the case of the prior art device, the peak is centered at 405 nm (i.e., the emitted light is visible light, 405 nm being in the visible range and close to the UV/visible border) and the full width half max is less than 20 nm; therefore, the prior art full width half max necessarily concentrates the spectral energy of the light and minimizes energy associated with wavelengths that bleed into the ultraviolet wavelength range, because the full width half max concentrates the emitted light closer to the peak of 405 nm.
Regarding claim 2, Anderson et al. discloses wherein the number of the one or more light emitters is at least two (para. 29).
Although Anderson et al. does not expressly teach wherein the light emitters are arranged on the substrate to provide a substantially uniform irradiance, Anderson et al. discloses arranging light emitting devices in general in a position to provide near-uniform irradiance (para. 51). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to arrange the light emitters disclosed by Anderson et al. on the substrate to provide a substantially uniform irradiance in order to achieve bacterial inactivation that proceeds in a predictable fashion.
Regarding claim 4, Anderson et al. does not expressly teach wherein the target irradiance is 0.3 mW/cm2 across the surface for an exposure time of about 48 hours.
However, Anderson et al. discloses wherein the irradiance is 0.2 mW/cm2 (para. 43-46, Table 3). This value is so close to the claimed value that one skilled in the art would expect them to have the same properties (MPEP 2131). Anderson et al. notes that an irradiance in a range of 0.05 to 0.5 mW/cm2 is sufficient to inactivate bacteria. Therefore, the limitation of the target irradiance being 0.3 mW/cm2 is obvious over Anderson et al.
As to the claimed exposure time of about 48 hours, this is a recitation of intended use of the device and does not introduce a patentable distinction over the prior art, as discussed in the rejection of claim 1, above. 
Regarding claim 6, Anderson et al. discloses wherein the one or more light emitters are LEDs, as set forth above.
Regarding claim 7, Anderson et al. discloses wherein the number of the one or more light emitters is at least two and wherein the light emitters are configured in an array (para. 27-29) (Figs. 1a, 1b).
Regarding claim 8, Anderson et al. discloses wherein the target irradiance is based on a minimum irradiance sufficient to initiate inactivation of the microorganisms on the surface (para. 32).
Regarding claim 9, Anderson et al. discloses wherein the number of the one or more light emitters is at least two (para. 29) and that the light emitters are arranged on the substrate, as set forth above. As to the limitation of the number of light emitters arranged on the substrate being based on the distance, a size of the surface, or the beam angles of the number of light emitters, it has been held that the patentability of a product does not depend on its method of production (MPEP 2113). The claim limitation does not yield a structural difference between the claimed device and the device taught by modified Anderson et al., and therefore does not introduce a patentable limitation over the prior art. Both the prior art device and the claimed device are structurally the same (both are devices comprising a number of one or more light emitters, regardless of the manner in which the number is determined by a manufacturer during a process of making the device). Therefore, modified Anderson et al. fully meets claim 9.
Regarding claim 26, Anderson et al. discloses wherein the number of the one or more light emitters is at least two (para. 29) and that the light emitters are arranged on the substrate, as set forth above. As to the limitation of wherein the number of the one or more light emitters are arranged on the substrate to provide a minimum irradiance at the surface of at least 50% of a maximum irradiance at the surface, this is a recitation of intended use of the light emitting device and has therefore been given appropriate patentable weight. The light emitters taught by modified Anderson et al. necessarily have a maximum irradiance, i.e., the maximum irradiance (by definition determined by a distance between the light emitters and the irradiated surface and the radiant flux inherent to the light emitters) which the light emitters can provide the surface. The light emitting device is fully capable of achieving the claimed intended use, because one or more of the light emitters taught by modified Anderson et al. could be partially or completely blocked by an opaque structure during operation so as to provide a minimum irradiance at the surface of at least 50% of the maximum irradiance value. Therefore, the device taught by modified Anderson et al. fully meets claim 26.
Regarding claim 28, Anderson et al. discloses wherein the device comprise “at least one” of the one or more light emitters (Abstract) and therefore encompasses an embodiment wherein the number of the one or more light emitters is one.
Regarding claim 29, the claim is directed towards at least a portion of the emitted light being normal to a portion of the surface. This is a recitation of intended use of the light emitting device and has therefore been given appropriate patentable weight. The light emitting device taught by modified Anderson et al. is fully capable of achieving the claimed intended use, because a user could arrange the surface to be irradiated with respect to the one or more light emitters such that a portion of the surface is normal to at least a portion of emitted light. Therefore, modified Anderson et al. fully meets claim 29.
Regarding claim 30, Anderson et al. discloses wherein the target irradiance is approximately 0.05, 0.1, or 0.5 mW/cm2 (para. 43-46, Table 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 20100246169) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record) as applied to claim 1, above, and in further view of Lalicki et al. (US Patent Application Publication 2018/0185533) (already of record).
Regarding claim 3, Anderson et al. discloses that the device is configured to provide light having a proportion of spectral energy measure in the 380 nm to 420 nm wavelength range and another proportion of spectral energy outside of this wavelength range (para. 17-18, 29), and that the proportions can be adjusted based on the presence of a person in an area of the device (para. 17-18, 29-20). Anderson et al. discloses that the device includes a means for adjusting the proportions responsive to detection of a person (para. 17-18).
Anderson et al. does not expressly teach a sensor configured to detect occupancy of an area comprising the surface and a controller configured to adjust, based on the sensor detecting occupancy of the area, the proportion of spectral energy, measured in the 380 nm to 420 nm wavelength range, of the light between 50% and 100%.
Lalicki et al. discloses a light emitting device (100) (para. 26) (Fig. 1, sheet 1 of 15) comprising one or more light emitters configured to emit a light to inactivate microorganisms on a surface a distance away from the substrate (para. 30, 33-34, 42) (Fig. 1) wherein the light comprises a proportion of a spectral energy of the light, measured in a 380 nm to 420 nm wavelength range, of at least 50% (para. 34, 64). Lalicki et al. discloses that the device further comprises a sensor (120a) configured to detect occupancy of an area comprising the surface (para. 47) and a controller (110) configured to adjust, based on the sensor detecting occupancy of the area, the proportion of the spectral energy measured in the 380 nm to 420 nm range, of the light to amounts such as 75%-90% or 100% (falls within the claimed range) (para. 37-38, 64-65).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Anderson et al. to comprise a sensor and controller as claimed, as Lalicki et al. discloses that it was known in the art to provide such a configuration for adjusting the proportion of 380 nm to 420 nm light emitted by a device, and the skilled artisan would have been motivated to provide structure recognized in the art to be suitable for adjusting the proportion of 380 nm to 420 nm light to achieve the purpose suggested by Anderson et al. as discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 20100246169) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record) as applied to claim 1, above, and in further view of Kato et al. (US Patent Application Publication 2019/0256379).
 	Regarding claim 5, Anderson et al. discloses the substrate and wherein the one or more light emitters are LEDs, as set forth above.
	Anderson et al. is silent as to any particular material for the substrate.
	Kato et al. discloses a light emitting device comprising LEDs configured to emit light for sterilization (para. 34-36), wherein the LEDs are mounted on a substrate made of a heat-dissipating material such as copper or aluminum (para. 37). 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the substrate disclosed by Anderson et al. to made of aluminum or copper, based on the teachings of Kato et al., in order to form the substrate to have heat-dissipating properties in order to prevent the LEDs from overheating.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 20100246169) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record) as applied to claim 1, above, and in further view of Guidolin et al. (US Patent Application Publication 2016/0168384) (already of record).
Regarding claim 27, Anderson et al. discloses wherein the number of the one or more light emitters is at least two (para. 29) and that the light emitters are arranged on the substrate, as set forth above.
Anderson et al. is silent as to wherein the one or more light emitters are arranged on the substrate such that boundaries of the light emitted from neighboring light emitters of the number of light emitters intersect at the surface
Guidolin et al. discloses a light emitting device (para. 122) (Figs. 1, 2a, 2b, and 5, sheets 1-2 and 5 of 10) comprising a wall and a plurality of light emitters (3) arranged on the wall (para. 55-56, 122, 130-131), the light emitters configured to emit light having a wavelength in the range of 380-420 nm to inactivate microorganisms on a surface a distance away from the wall (para. 130-131, 138, 142-145). Guidolin et al. further discloses arranging the light emitters (3), each of which is emits a cone-shaped beam of light, at intervals along the wall such that boundaries of the light emitted from neighboring light emitters intersect.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by modified Anderson et al. such that boundaries of the light emitted from neighboring light emitters intersect at the surface (e.g. by using light emitters each configured to emit a cone-shaped beam and arranging the light emitters at intervals along the substrate such that boundaries of emitted light intersect), as Guidolin et al. discloses that it was known in the art to provide a plurality of light emitters in a disinfecting device in such a manner, and the skilled artisan would have recognized that providing light emitters such that boundaries of emitted light between the light emitters intersect would increase the coverage of the emitted light and thereby enhance inactivation of pathogens on a surface in the pathway of emitted light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799